Case: 5:20-cv-00508-REW-HAI Doc #: 7 Filed: 01/12/21 Page: 1 of 2 - Page ID#: 43




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

  AARON CAMPBELL,                             )
                                              )
        Petitioner,                           )
                                              )         No. 5:20-CV-508-REW-HAI
  v.                                          )
                                              )                   ORDER
  DAVID GREEN,                                )
                                              )
        Respondent.                           )

                                     *** *** *** ***

         On December 21, 2020, pro se Petitioner Aaron Campbell filed a petition under

  28 U.S.C. § 2254 for a Writ of Habeas Corpus. DE 1. Petitioner also filed a Motion for

  Leave to Proceed in forma pauperis. DE 2. Judge Ingram recommended the denial,

  without prejudice, of Petitioner’s Motion for Leave to Proceed in forma pauperis, based

  on Petitioner’s failure to file an affidavit including the necessary statements required

  under 28. U.S.C. § 1915 and Rule 3(a) of the Rules Governing Section 2254 Cases. DE 6

  (Recommended Disposition). Judge Ingram expressly informed Campbell of his right to

  object to the recommendation and to secure de novo review from the undersigned. Id. at

  2. The established, 14-day objection deadline has passed, and no party has objected.

         The Court is not required to “review . . . a magistrate [judge]’s factual or legal

  conclusions, under a de novo or any other standard, when neither party objects to those

  findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985); see also United States v. Walters,

  638 F.2d 947, 949–50 (6th Cir. 1981) (holding that a failure to file objections to a

  magistrate judge’s recommendation waives the right to appellate review); 28 U.S.C. §

  636(b)(1) (limiting de novo review duty to “those portions” of the recommendation “to



                                              1
Case: 5:20-cv-00508-REW-HAI Doc #: 7 Filed: 01/12/21 Page: 2 of 2 - Page ID#: 44




  which objection is made”). “The law in this Circuit is clear” that a party who fails to

  object to a magistrate judge’s recommendation forfeits the right to appeal its adoption.

  United States v. Branch, 537 F.3d 582, 587 (6th Cir. 2008); see also United States v.

  White, 874 F.3d 490, 495 (6th Cir. 2017) (“When a party . . . fails to lodge a specific

  objection to a particular aspect of a magistrate judge’s report and recommendation, we

  consider that issue forfeited on appeal.”).

         Accordingly, the Court ORDERS as follows:

         1. The Court ADOPTS Judge Ingram’s recommendation (DE 6);

         2. The Court, for the reasons stated, DENIES Petitioner Campbell’s Motion for

             Leave to Proceed in forma pauperis (DE 2), without prejudice;

         3. Petitioner Campbell must pay the $5.00 filing fee within 30 days of this Order

             or, alternatively, he may renew his motion by a corrected filing within that

             period. If he does neither, the case may be dismissed; and

         4. The Clerk shall promptly send a copy of this Order to Petitioner Campbell.

         This the 12th day of January, 2021.




                                                2
